
	

111 HR 3060 IH: To amend the Internal Revenue Code of 1986 to allow certain local tax debts to be collected through the reduction of Federal tax refunds.
U.S. House of Representatives
2009-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		111th CONGRESS
		1st Session
		H. R. 3060
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2009
			Mr. Moran of Virginia
			 (for himself, Mr. Connolly of
			 Virginia, Mr. Goodlatte,
			 Mr. Wittman, and
			 Mr. Wolf) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  certain local tax debts to be collected through the reduction of Federal tax
		  refunds.
	
	
		1.Collection of past-due
			 legally enforceable local government tax obligations
			(a)In generalSection 6402 of the Internal Revenue Code
			 of 1986 (relating to authority to make credits or refunds) is amended by
			 redesignating subsections (g) through (l) as subsections (h) through (m),
			 respectively, and by inserting after subsection (f) the following:
				
					(g)Collection of
				past-Due legally enforceable local government tax obligations
						(1)In
				generalUpon receiving notice from any State on behalf of a local
				government, or from any eligible local government, that a named person owes a
				past-due, legally enforceable local government tax obligation to the local
				government, the Secretary shall, under such conditions as may be prescribed by
				the Secretary—
							(A)reduce the amount
				of any overpayment payable to such person by the amount of such tax
				obligation;
							(B)pay the amount by
				which such overpayment is reduced under subparagraph (A)—
								(i)to
				such State for purposes of payment by the State to the local government on
				behalf of which such State submitted the notice; or
								(ii)to the eligible
				local government that submitted the notice;
								(C)notify the State
				or eligible local government of the person’s name, taxpayer identification
				number, address, and the amount collected; and
							(D)notify the person
				making such overpayment that the overpayment has been reduced by an amount
				necessary to satisfy a past-due, legally enforceable tax obligation.
							(2)Priorities for
				offsetAny overpayment by a
				person shall be reduced pursuant to this subsection—
							(A)after such
				overpayment is reduced pursuant to—
								(i)subsection (a)
				with respect to any liability for any internal revenue tax on the part of the
				person who made the overpayment;
								(ii)subsection (c)
				with respect to past-due support;
								(iii)subsection (d)
				with respect to any past-due, legally enforceable debt owed to a Federal
				agency;
								(iv)subsection (e)
				with respect to any past-due, legally enforceable State income tax obligation;
				and
								(v)subsection (f) with respect to any covered
				unemployment compensation debt; and
								(B)before such
				overpayment is credited to the future liability for any Federal internal
				revenue tax of such person.
							If the
				Secretary receives notice from one or more States or eligible local governments
				of more than one tax obligation subject to paragraph (1) that is owed by such
				person to any local government, any overpayment by such person shall be applied
				against such debts in the order in which such notices were filed.(3)Notice;
				consideration of evidence
							(A)StateNo State may take action under this
				subsection (on behalf of a local government) until the local government
				certifies to the State that the local government—
								(i)has notified the person owing the past-due,
				legally enforceable local government tax obligation by certified mail with
				return receipt that the State (on behalf of the local government) proposes to
				take action pursuant to this section;
								(ii)has given such
				person at least 60 days to present evidence that all or part of such liability
				is not past-due or not legally enforceable;
								(iii)has considered
				any evidence presented by such person and has determined that an amount of such
				debt is past-due and legally enforceable; and
								(iv)has satisfied
				such other conditions as the Secretary may prescribe to ensure that the
				determination made under clause (iii) is valid and that the local government
				has made reasonable efforts to obtain payment of such tax obligation.
								(B)Eligible local
				governmentNo eligible local government may take action under
				this subsection until the local government—
								(i)has notified the person owing the past-due,
				legally enforceable local government tax obligation by certified mail with
				return receipt that the local government proposes to take action pursuant to
				this section;
								(ii)has given such
				person at least 60 days to present evidence that all or part of such liability
				is not past-due or not legally enforceable;
								(iii)has considered
				any evidence presented by such person and has determined that an amount of such
				debt is past-due and legally enforceable; and
								(iv)has satisfied
				such other conditions as the Secretary may prescribe to ensure that the
				determination made under clause (iii) is valid and that the local government
				has made reasonable efforts to obtain payment of such tax obligation.
								(4)Past-due,
				legally enforceable local government tax obligationIn this
				subsection, the term past-due, legally enforceable local government tax
				obligation means a tax debt—
							(A)(i)which resulted
				from—
									(I)a judgment rendered by a court of
				competent jurisdiction which has determined an amount of tax to be due to a
				local government; or
									(II)a determination after an administrative
				hearing which has determined an amount of tax to be due to a local government;
				and
									(ii)which is no longer subject to
				judicial review; or
								(B)which resulted
				from a tax imposed by a local government which has been assessed but not
				collected, the time for redetermination of which has expired, and which has not
				been delinquent for more than 10 years.
							(5)Eligible local
				governmentFor purposes of this subsection, the term
				eligible local government means a municipality described in clause
				(ii) of section 6103(b)(5)(A).
						(6)RegulationsThe
				Secretary shall issue regulations prescribing the time and manner in which
				States (on behalf of local governments) and eligible local governments must
				submit notices of past-due, legally enforceable local government tax
				obligations and the necessary information that must be contained in or
				accompany such notices. The regulations shall specify the types of taxes and
				the minimum amount of debt to which the reduction procedure established by
				paragraph (1) may be applied. The regulations may require States (on behalf of
				local governments) and eligible local governments to pay a fee to reimburse the
				Secretary for the cost of applying such procedure. Any fee paid to the
				Secretary pursuant to the preceding sentence shall be used to reimburse
				appropriations which bore all or part of the cost of applying such
				procedure.
						(7)Erroneous
				payment to State or local governmentAny State or eligible local
				government receiving notice from the Secretary that an erroneous payment has
				been made to such State or eligible local government with respect to a notice
				by the State (on behalf of a local government) or notice by the eligible local
				government under paragraph (1) shall pay promptly to the Secretary, in
				accordance with such regulations as the Secretary may prescribe, an amount
				equal to the amount of such erroneous payment (without regard to whether any
				other amounts payable to such State or eligible local government under such
				paragraph have been paid to such State or eligible local
				government).
						.
			(b)Disclosure of return
			 informationSection
			 6103(l)(10) of the Internal Revenue Code of 1986 (relating to disclosure of
			 certain information to agencies requesting a reduction under subsection (c),
			 (d), or (e) of section 6402) is amended by striking or (f) each
			 place it appears in the text and heading and inserting (f), or
			 (g).
			(c)Conforming amendments
				(1)Section 6402(a) of the Internal Revenue
			 Code of 1986 is amended by striking and (f) and inserting
			 (f), and (g).
				(2)Paragraph (2) of section 6402(d) of such
			 Code is amended by striking and (f) and inserting , (f),
			 and (g).
				(3)Section 6402(h) of such Code, as so
			 redesignated, is amended by striking or (f) and inserting
			 (f), or (g).
				(4)Section 6402(j) of such Code, as so
			 redesignated, is amended by striking or (f) and inserting
			 (f), or (g).
				(d)Effective
			 dateThe amendments made by this section shall apply to refunds
			 payable after the date of the enactment of this Act.
			
